DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11/15/2021 and 12/8/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Terminal Disclaimer
Acknowledgment is made of the Terminal Disclaimer filed 12/29/2021 (as an eTerminal Disclaimer, approved on 12/29/2021) with respect to U.S. Patent Nos. 10,783,438 and 10,635,941. The nonstatutory double patenting rejections of claims 1-28 as being unpatentable over claims 1-20 of U.S. Patent Nos. 10,783,438 and 10,635,941, set forth in the previous Office Action, have been withdrawn due to the filing of the Terminal Disclaimer.

Response to Amendment
Applicant’s amendment, filed 12/29/2021 amended claims 1, 3-9, 11-13, 15, 17-23 and 25-27, canceled claims 2, 14, 16 and 28, and did not add any claims. Therefore, claims 1, 3-13, 15 and 17-27 are pending. 
The objections to drawings and specification, set forth in the previous Office Action, have been withdrawn due to Applicant’s amendments to the drawings and specification filed 12/29/2021.
The objections to claims 9 and 23 (due to informalities), set forth in the previous Office Action, have been withdrawn due to Applicant’s amendments to the claims filed 12/29/2021.
The rejections of claims 1-28 under 35 U.S.C. § 112(b), set forth in the previous Office Action, have been withdrawn due to Applicant’s amendments to the claims filed 12/29/2021.
The rejections of claims 1-28 under 35 U.S.C. § 103, set forth in the previous Office Action, have been withdrawn due to Applicant’s amendments to the claims filed 12/29/2021.
The interpretations of claims 2 and 14 under 35 U.S.C. § 112(f), set forth in the previous Office Action, have been withdrawn as a result of Applicant’s amendments to the claims filed 12/29/2021, which cancelled claims 2 and 14. The interpretations of claims 1, 3-10 and 13 under 35 U.S.C. § 112(f), set forth in the previous Office Action, have not been withdrawn as a result of Applicant’s amendments. Applicants remarks filed 12/29/2021 did not include arguments regarding the invocation of 112(f). As discussed below, claims 1, 3-10 and 13 are interpreted under 35 U.S.C. § 112(f).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
limitations that recite the generic placeholder “a learning device” in claims 1 and 3-10; and
limitations that recite the generic placeholder “a testing device” in claim 13.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

learning device is a generic placeholder, sampling, … first new data from the input data such that the first new data has a preset first volume in step (a) and the learning device training the neural network at a first current iteration by instructing the neural network to generate output information in step (b) is functional language, and there is no recitation in claim 1 of sufficient structure to perform the sampling, training and instructing in steps (a) and (b). Further regarding claim 1 and the above-noted three-prong test, the recited learning device is a generic placeholder, instructing, … a discriminator to generate score vectors in step (d) is functional language, and there is no recitation in claim 1 of sufficient structure to perform the instructing recited in step (d).
Regarding claims 3-10 and the above-noted three-prong test, the recited learning device is a generic placeholder, the additional limitations regarding steps (a)-(d) is functional language, and there is no recitation in claims 3-10 of sufficient structure to perform the additional functional language of steps (a)-(d).

Regarding independent claim 13 and the above-noted three-prong test, the recited testing device is a generic placeholder, acquiring test data and inputting a first k-dimension random vector into an original data generator network which has been trained in step (a) and the testing device instructing the neural network to generate output information in step (b) is functional language, and there is no recitation in claim 13 of sufficient structure to perform the acquiring, inputting and instructing portions of steps (a) and (b). 

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitations:
Regarding the above-noted learning device claim limitations in claims 1 and 3-10, paragraphs 28 and 58 of Applicant’s specification disclose the corresponding structure by stating “a learning device for on-device continual learning of a neural network which analyzes input data, including: at least one memory that stores instructions; and at least one processor” and “the learning device 100 may typically achieve a desired system performance by using combinations of at least one computing device and at least one computer software, e.g., a computer processor, a memory, a storage, an input device, an output device, or any other conventional computing components, an electronic communication device such as a router or a switch, an electronic information storage system such as a network-attached storage (NAS) device and a storage area network (SAN) as the computing device and any instructions that allow the computing device to function in a specific way as the computer software.”
Regarding the above-noted testing device claim limitations in claim 13, paragraphs 40 and 97 of Applicant’s specification disclose the corresponding structure by stating “a testing device for testing a neural network which has completed on-device continual learning, including: at least one memory that stores instructions; and at least one processor” and “the testing device 200 may typically achieve a desired system performance by using combinations of at least one computing device and at least one computer software, e.g., a computer processor, a memory, a storage, an input device, 
Since claims 1, 3-10 and 13 are interpreted under 35 U.S.C. 112(f), and applicant’s specification describes that the recited learning device and testing device both include memory and a processor and paragraphs 28, 40, 58 and 97 of the specification disclose “a learning device for on-device continual learning of a neural network which analyzes input data, including: at least one memory that stores instructions; and at least one processor”, “a testing device for testing a neural network which has completed on-device continual learning, including: at least one memory that stores instructions; and at least one processor” and both “the learning device 100” and “the testing device 200” may “achieve a desired system performance by using combinations of at least one computing device and at least one computer software, e.g., a computer processor, a memory, a storage,” the learning device and the testing device are being interpreted as a combination of software (i.e., a set of instructions, program code, one or more functions) and hardware (i.e., a processor, memory and hardware logic components/modules).
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.


Allowable Subject Matter
Claims 1, 3-13, 15 and 17-27 are allowed over the prior art of record.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
The prior art of record non-patent literature Bowles et al. (“GANsfer Learning: Combining labelled and unlabelled data for GAN based data augmentation”, hereinafter “Bowles”) discloses in FIG. 2 that “Phase 1 trains the whole network with generator (G) and discriminator (D) on labelled data (L) to produce synthetic data (S)” [i.e., analyzing (sampling) labeled data (new data), and generator network G (original data generator network) outputs synthetic data (S) of a preset volume corresponding to the labelled data (L) used to train (learn) the network G), which corresponds to original generator network, to output] and discloses that “The goal of augmentation is therefore to lower the amount of data required to reach this optimal performance. Baseline experiments using 1, 3, 6, 12 and 24 labelled training images show no significant improvement between 12 and 24 images (see Figure 8 later for full results), indicating the that this 
Bowles also discloses that “GANs are a class of neural networks which aim to learn to produce images with the characteristics of those contained in a given training distribution. A GAN consists of two components. The generator maps a random vector to an image, while the discriminator takes an image and outputs a belief as to whether it’s real or synthetic. During training, the discriminator is provided a batch of real and synthetic images to learn from, with the loss function being the cross entropy loss. The generator then produces a new batch of synthetic images and is updated according to the discriminator’s loss on this batch” [i.e., the GAN (neural network) includes a discriminator that takes a batch of data (combination of real labeled data and synthetic data) to generate outputs through calculating losses] (see, e.g., pg. 1 ¶-3).

The prior art of record Cinnamon et al. (U.S. Patent No. 10,210,631 B1, hereinafter “Cinnamon”) shows in FIG. 4 training a generator-discriminator model (neural network) by backpropagation and discloses that “the generated images may be input to a neural network as part of a set of training data that may be used to train the neural network to classify various objects based on images captured by a scanner” [i.e., training a neural network to generate classification output] (see, e.g., Col. 3 lines 14-17). Cinnamon further discloses “an L1 loss (least absolute deviations) may be added to the generator to ensure that L1 distance of the generator's synthesized output to the ground truth output is minimized ... As the generator and discriminator are iteratively trained (using stochastic gradient descent) with opposing objectives, both the generator and 

However, the prior art of record does not anticipate, nor do they render obvious in any reasonable combination to one of ordinary skill in the art at the time of Applicant’s invention, the combination of recited limitations of independent claim 1.

For example, the prior art of record does not anticipate or render obvious the limitations: 
“(a) when the input data comprises a preset base volume, sampling, by a learning device, first new data from the input data such that the first new data has a preset first volume, inputting a first at least dimension random vector into an original data generator network which has been trained, outputting first synthetic previous data from the original data generator network and generating a first batch by combining the first new data and the first synthetic previous data, wherein the first synthetic previous data corresponds to the first k-dimension random vector and previous data used to train 
(b) the learning device training the neural network at a first current iteration by instructing the neural network to generate output information by inputting the first batch into the neural network, instructing a first loss layer to calculate one or more first losses by referring to the output information and a ground truth (“GT") of the output information, and performing the training first of the neural network by backpropagating the first losses to the neural network;
(c) sampling second new data from the input data such that the second new data has the preset first volume, cloning the original data generator network to thereby generate a cloned data generator network, inputting a second k-dimension random vector into the original data generator network and the cloned data generator network, outputting second synthetic previous data from the cloned data generator network, outputting third synthetic previous data from the original data generator network, and generating a second batch by combining the second new data, the second synthetic previous data, and the third synthetic previous data,
wherein the second synthetic previous data and the third synthetic previous data
correspond to the second k-dimension random vector and the previous data used to train the original data generator network,
wherein the second synthetic previous data has the preset second volume,
wherein the third synthetic previous data has a preset third volume equal to a sum of the preset first volume and the preset second volume; and
(d) instructing, by the learning device, a discriminator to generate score vectors


Thus, independent claim 1 is patently distinct over the prior art of record for at least the reasons above. 
Independent claims 13, 15 and 27 recite similar distinguishing features.
Thus, independent claims 1, 13, 15 and 27 are patently distinct over the prior art of record for at least the reasons above. 

The remaining claims are dependent claims; thus, they are also patently distinct over the prior art of record for at least the reasons above. In particular, claims 3-12 and 18-21 each depend directly or indirectly from independent claim 1 and as such, claims 3-12 and 18-21 each include all of the limitations of base claim 1. Similarly, claims 17 and 23-26 each depend directly or indirectly from independent claim 15 and as such, claims 17 and 23-26 each include all of the limitations of base claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY K BALDWIN whose telephone number is (571)270-5222. The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.K.B./Examiner, Art Unit 2125

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125